DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed February 24, 2021.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 15 objected to because of the following informalities:  it appears that “step” was meant to be “stem.”  Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 5, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Vincent reference (WO2010/104985A2).
8.	Regarding claim 1, the Vincent reference discloses:
a valve arrangement (FIG. 4) for supplying air to a combustion chamber of an internal combustion engine (FIG. 4), the valve arrangement comprising
a first valve (22), the first valve comprising a first valve head (FIG. 2), a first valve stem (FIG. 2) and an internal cavity (FIG. 2), which is partly located in the first valve stem and open towards a lower surface of the first valve head (FIG. 2),
a second valve (20) at least partly arranged within the cavity of said the first valve (22) (FIG. 2), the second valve (20) comprising a second valve head (FIG. 2) and a second valve stem (FIG. 2) arranged at least partly within the first valve stem (FIG. 2), wherein the second valve head (FIG. 2) is arranged for interaction with a valve seat in the first valve head for controlling supply of additional air to the combustion chamber via the internal cavity in the first valve (FIG. 2),
a valve guide (FIG. 2—the structure on the outside surrounding the first valve (20) below (26)) arranged to surround a portion of the first valve stem such that said the first valve stem is movable in the valve guide along a longitudinal direction between an upper, closed position of the valve, and a lower, open position, in which open position air may be supplied to the combustion chamber past the first valve head, the valve guide comprising an air passage (26) 
a guide leakage preventing means (FIG. 2—the structure on the outside surrounding the first valve (20) above (26) in combination with the outer wall of the first valve stem) for preventing liquid from leaking from a region externally of the first valve stem (spring chamber) and located longitudinally above the valve guide air passage to the valve guide air passage (FIG. 2—the spring chamber is located longitudinally above the valve guide air passage, would have fluid such as oil that would be prevented from entering the valve air guide passage), said the guide leakage preventing means (FIG. 2) comprising a liquid drainage means for draining liquid from the region (FIG. 2—the structure above (26) that receives the O-rings where liquid would drain into before being sealed by the O-ring).
9.	Regarding claim 5, the Vincent reference further discloses:
wherein the liquid drainage means comprises a fluid drainage volume arranged in liquid connection with the region upwards of the valve guide air passage (FIG. 2).
10.	Regarding claim 11, the Vincent reference further discloses:
wherein the guide leakage preventing means (FIG. 2—the structure on the outside surrounding the first valve (20) above (26) in combination with the outer wall of the first valve stem) comprises a fluid entry preventing means (upper portion of guide leakage preventing means containing and including O-ring) for preventing fluid from entering a region between the first valve stem and the valve guide (FIG. 2—where the O-ring contacts the first valve stem).
11.	Regarding claim 12, the Vincent reference further discloses: 
wherein the first valve stem is arranged to extend upwardly from the valve guide (portion below (26)) at least to a first spring washer (FIG. 2—the rectangular pieces in the lower portion 
of the spring chamber) the first spring washer being adapted to abut a first spring (34) biasing the first valve stem towards a closed position of the first valve (FIG. 2).

wherein the fluid entry preventing means (upper portion of guide leakage preventing means containing and including O-ring) comprises a skirt (FIG. 2—the portion above the passage (26) between the spring chamber and the passage i.e. excluding the O-ring) extending circumferentially about the first valve stem (FIG. 2) and longitudinally downwards from the first spring washer at least to the valve guide (FIG. 2—extends in a direction from the first spring washer to the valve guide (portion below (26)) preferably over at least a portion of the valve guide, and arranged to prevent liquid from entering between the valve stem and the valve guide (FIG. 2—in conjunction with the O-ring).
13.	Regarding claim 14, the Vincent reference further discloses:
wherein the fluid entry preventing means (upper portion of guide leakage preventing means containing and including O-ring) further comprises a sealing (O-ring) arranged to seal between the valve guide and the first valve stem (FIG. 2).
14.	Regarding claim 15, the Vincent reference further discloses:
wherein the fluid entry preventing means (upper portion of guide leakage preventing means containing and including O-ring) further comprises a sealing (O-ring) arranged to seal between the valve guide and the first valve step, and wherein the skirt extends longitudinally 
downwards from the first spring washer past the sealing (FIG. 2—encloses and goes beyond the sealing).
15.	Regarding claim 17, the Vincent reference further discloses:
wherein the skirt is arranged circumferentially inwards of the first spring (34) (FIG. 2).
16.	An internal combustion engine comprising a valve arrangement according to claim 1 (FIG. 4).
17.	A vehicle comprising an internal combustion engine according to claim 18 (Page 12, Paragraph 2, lines 5-6).  
Allowable Subject Matter
18.	Claims 2-4, 6-10, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
19.	The Applicant correctly asserts that the Office is interpreting the spring chamber of the Vincent reference as the region where liquid may be located and the grooves intended for receiving the O-rings as liquid drainage means.  The Applicant then erroneously states that the liquid is not drained away.  The liquid drains into the grooves.  The Applicant compounds its error by stating the liquid would possibly leak past the O-rings and into the port.  This is inconsistent with the operation of the engine as this would put the liquid into the combustion chamber.  Plus, the reference clearly says the O-rings seal.  Accordingly, the structure in the Vincent reference both seals and allows drainage of some sort.  Accordingly, the claims stand finally rejected.  
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747